El Juez Asociado Señor Feliberti Cintrón
emitió la opinión del Tribunal.
Existen delitos que son considerados tan inherente-mente graves y perjudiciales al bienestar del colectivo, que el Estado ha conservado la facultad de perseguir a quien incurra en su comisión sin límite de tiempo. El Código Penal de 2004 establecía,(1) entre otros, que el delito de ase-sinato no prescribía. Hoy nos toca determinar si el término *794“asesinato”, según se encuentra plasmado en el Art. 100,(2) cobija al asesinato en segundo grado. Adelantamos que sí. Veamos.
I
Por hechos ocurridos el 1 de abril de 2007, el 25 de no-viembre de 2013 se halló causa para acusar al Sr. Joshua Anthony Roche (señor Roche o recurrido) por el delito de asesinato en segundo grado, según tipificado en el Art. 106 del Código Penal de 2004 (Art. 106),(3) más dos cargos por infracción al Art. 5.04 de la Ley de Armas de Puerto Rico.(4) Luego de que el Ministerio Público presentara las acusacio-nes correspondientes,(5) el 12 de marzo de 2014, el señor Roche sometió una Moción de Desestimación ante el Tribunal de Primera Instancia. En ella adujo que el término provisto en ley para encausarlo por los delitos imputados es de cinco años. Alegó que habían transcurrido aproximadamente seis años y seis meses desde la fecha cuando ocurrieron los alegados hechos hasta la presentación de las denuncias y la determinación de causa para arresto,(6) por lo que la acción estaba prescrita. Como consecuencia, solicitó la desestimación de los pliegos acusatorios correspondientes.
Atendiendo el planteamiento del señor Roche, el 26 de marzo de 2014, el Tribunal de Primera Instancia emitió una Minuta-Resolución para desestimar, por prescripción, los dos cargos por infracción al Art. 5.04 de la Ley de Armas, mas no así el cargo por el delito de asesinato en segundo grado. El foro primario determinó que, conforme al *795Art. 100 del Código Penal de 2004, supra (Art. 100), el delito de asesinato no prescribe.
Inconforme con aquella parte de la Minuta-Resolución, en la que se decretó la no prescripción del delito de asesi-nato en segundo grado, el señor Roche recurrió mediante un recurso de certiorari ante el Tribunal de Apelaciones. Argumentó, entre otras cosas, que el Art. 100, el cual detalla los delitos imprescriptibles, adolece de vaguedad al no especificar qué tipo de asesinato no prescribe. Adujo que, en consecuencia, el término para entablar la acción penal por asesinato en segundo grado debe ser el de cinco años dispuesto en el inciso (a) del Art. 99 del Código Penal de 2004 (Art. 99),(7) aplicable a los delitos graves de segundo a cuarto grado. Solicitó, por lo tanto, que se dejara sin efecto la determinación del foro de instancia en tanto y en cuanto no desestimó la acusación por ese delito.
En oposición, la Procuradora General (Procuradora o peticionaria) planteó que al disponer el Art. 100 que el asesinato no prescribe, se refiere al Art. 105 del Código Penal de 2004 (Art. 105) titulado “Asesinato”.(8) Indicó, a su vez, que el Art. 105 define en términos generales el delito de asesinato, incluyendo los dos elementos básicos comprendidos en los grados del delito: (1) dar muerte a un ser humano, (2) con intención de causársela. Es decir, que el ase-sinato es un solo delito (Art. 105), pero dividido en grados conforme al Art. 106. Consecuentemente argumentó que el Art. 100 aplica a ambas modalidades, es decir, al asesinato en primer grado y al asesinato en segundo grado. Sostuvo, además, que si la intención del legislador hubiese sido que ese apartado solo aplicara al asesinato en primer grado, bastaría con disponer que los delitos de primer grado no prescriben. No obstante, el Art. 100 establece que no prescribe tanto el “delito grave de primer grado”, donde está *796comprendido el asesinato en primer grado, así como el “asesinato”. Esto, según la Procuradora, tuvo el fin de incluir todos los grados del delito.
Evaluados los argumentos de ambas partes, el 20 de mayo de 2014, el Tribunal de Apelaciones dictó Sentencia para revocar la Minuta-Resolución emitida por el foro primario y decretar la desestimación del cargo de asesinato en segundo grado por prescripción. Entendió el foro revisor que el periodo aplicable a ese delito, para efectos de la prescripción, es el de cinco años, según dispuesto en el Art. 99.
No conforme con la determinación referida, el 20 de junio de 2014 la Procuradora acudió ante nos. Señaló que el foro apelativo intermedio erró al revocar la determinación del Tribunal de Primera Instancia y resolver que según el Código Penal de 2004, el delito de asesinato en su modalidad de segundo grado prescribe a los cinco años.
Mediante la Resolución emitida el 12 de diciembre de 2014, expedimos el auto de certiorari solicitado. Como bien adelantamos, luego de analizar el derecho aplicable, así como la postura esgrimida por ambas partes en sus respectivas comparecencias, revocamos la determinación del Tribunal de Apelaciones y resolvemos que, conforme a la letra clara del Art. 100, el asesinato en segundo grado no prescribe.(9) Veamos.
II
A. Asesinato
Desde 1902, el derecho penal puertorriqueño ha estado regido por cuatro códigos penales. El Código Penal de 1902 fue prácticamente una traducción al español del Código Penal de California, edición de 1873. Luego de un *797largo y lento proceso de reforma penal, mediante la Ley Núm. 115 de 22 de julio de 1974 se aprobó el Código Penal de 1974. En 2001, por medio de la Resolución del Senado 203, se le ordenó a su Comisión de lo Jurídico llevar a cabo una revisión, que culminó en el Código Penal de 2004, Ley Núm. 148-2004. Finalmente, en 2012 se aprobó el Código Penal vigente, el cual ha sido objeto de enmiendas, como por ejemplo, las incorporadas recientemente por medio de la Ley Núm. 246-2014. D. Nevares-Muñiz, Derecho penal puertorriqueño—parte general, 7ma ed. rev., San Juan, Ed. Inst. para el Desarrollo del Derecho, 2015, pág. 68.
En todos y cada uno de los aludidos ordenamientos penales se ha tratado el delito de asesinato como un solo delito (Art. 105-CP 2004),(10) pero dividido en grados.(11) Se agrupan en la definición de “asesinato” todas aquellas modalidades en las que exista la intención de matar.(12)
En lo pertinente a la controversia ante nos, el Art. 105 define el delito de asesinato en términos generales, disponiendo que “[a]sesinato es dar muerte a un ser hu*798mano con intención de causársela”.(13) Acto seguido dicho cuerpo normativo precisa los elementos del delito de asesinato en su modalidad de primer y segundo grado de la siguiente manera:

See. 4734. Grados de asesinato

Constituye asesinato en primer grado:
(a) Todo asesinato perpetrado por medio de veneno, acecho o tortura, o con premeditación.
(b) Todo asesinato que se comete como consecuencia natural de la consumación o tentativa de algún delito de incendio agravado, agresión sexual, robo, escalamiento agravado, se-cuestro, secuestro de un menor, estrago, envenenamiento de aguas de uso público, agresión grave en su modalidad muti-lante, fuga, maltrato intencional o abandono de un menor.
(c) Todo asesinato de un miembro de la Policía, guardia es-colar, guardia o policía municipal, alguacil, fiscal, procurador de menores, procurador de familia especial para situaciones de maltrato, juez u oficial de custodia que se encuentre en el cumplimiento de su deber, cometido al consumar, intentar o encubrir un delito grave.
Toda otra muerte intencional de un ser humano constituye asesinato en segundo grado. Art. 106 del Código Penal de 2004 (33 LPRA sec. 4734).
Además del asesinato en primer y segundo grados, el Código Penal de 2004 también tipifica, en su Art. 108, el “asesinato atenuado”, es decir, aquel en el cual el sujeto *799activo actúa en ocasión de súbita pendencia o arrebato de cólera. Art. 108 del Código Penal de 2004 (33 LPRA ant. sec. 4736 (2010)).
B. Prescripción
La figura de la prescripción en el derecho penal supone la extinción de la acción penal por el transcurso del tiempo.(14) P. Malavet Vega, Manual de derecho penal puertorriqueño, Mayagüez, Ed. Barco de Papel, 1997, pág. 414. En consecuencia, la prescripción obliga al Estado a iniciar la acción en el término dispuesto en ley, no solo por el interés y la política pública de perseguir a los autores de los delitos, sino además para permitir al imputado obtener la evidencia necesaria para una defensa efectiva. íd. Ello en consonancia con el derecho del acusado a un debido proceso de ley y de brindarle una oportunidad razonable para levantar sus defensas. Id.
[...] El propósito fundamental de la disposición fijando un tér-mino de prescripción es informar al acusado con suficiente an-ticipación de la intención de procesársele y de la naturaleza del delito que se le imputa, de forma que no se menoscabe su oportunidad de defenderse antes de que la evidencia disponible para establecer su inocencia desaparezca o se oblitere con motivo del transcurso del tiempo. Pueblo v. Tribunal Superior, 84 DPR 24, 27 (1961). Véase, además, Pueblo v. Pérez Pou, 175 DPR 218, 238 (2009) y Pueblo v. Guardiola Dávila, 130 DPR 585, 591-592 (1992).
No obstante, lo anterior no impide que, por razones de interés público, el Estado disponga que algunos de*800litos no habrán de prescribir. Malavet Vega, op. cit. Con el fin de establecer cuáles delitos no prescriben, se suele tomar en cuenta la gravedad del delito y los valores sociales o jurídicos implicados. íd. Es decir, no solo los delitos graves tienen términos prescriptivos mayores por constituir una afrenta a la sociedad, sino que hay algunos que tienen un efecto tan nocivo sobre los cimientos de la vida en comunidad que el legislador ha dispuesto que no prescriban. Pueblo v. Martínez Rivera, 144 DPR 631 (1997).
El Estado retiene su facultad, dentro de su obligación de pre-servar la paz y el orden social, de negar prescriptibilidad a los delitos que por su intensidad de agravio a la sociedad organizada, deban en cualquier tiempo exponerse a la depuración del proceso judicial. Rabell Martínez v. Tribunal Superior, 102 DPR 39, 42 (1974).
No obstante, esa facultad no debe propender a que el Estado se cruce de brazos y no someta los cargos, estando en posición de hacerlo, fundamentado en el hecho de que el delito no prescribe. O.E. Resumil, Derecho procesal penal: limitaciones constitucionales al ejercicio del “ius puniendi”, 71 Rev. Jur. UPR 547, 552 (2002).
Similar al Código Penal vigente,(15) el Código Penal de 2004 disponía, en su Art. 100, que
[e]n los siguientes delitos la acción penal no prescribe: delito grave de primer grado, genocidio, crimen de lesa humanidad, asesinato, secuestro, y secuestro de menores, malversación de fondos públicos, falsificación de documentos públicos y todo delito grave tipificado en este Código o en ley especial come-tido por un funcionario o empleado público en el desempeño de la función pública.
*801Cuando el legislador dispuso para la no prescripción del delito de asesinato protegió el bien jurídico más valioso que puede existir: la vida humana. S.A. Silva Sernaqué, Derecho penal—parte especial, Mayagüez, Eds. Hostos, 2007, págs. 58-59. Así lo ha reconocido LaFave, al expresar lo siguiente:
[...] “It is commonly provided that a few of the most serious offenses, usually murder and treason, have no statute of limitations. These exceptions may serve ‘simply to emphasize the fact that [such crimes are] viewed with general apprehension on the part of citizens’ ”. (Énfasis suplido y corchetes en el original). Pueblo v. Martínez Rivera, supra, pág. 639, citando a 2 LaFave and Israel, Criminal Procedure Sec. 18.5, pág. 424 (1984).
Con relación al delito de asesinato, en el inciso (d) del Art. 99 del Código Penal de 2004 se dispone, además, que “[l]os delitos de encubrimiento y conspiración prescribirán a los diez (10) años cuando se cometan en relación al delito de asesinato en todas sus modalidades”.
C. Interpretación
En cualquier instancia, el aplicar las disposiciones jurídicas pertinentes a la situación fáctica o procesal de un caso, supone un ejercicio de interpretación. Nevares-Muñiz, op. cit., pág. 111; R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, San Juan, Pubs. JTS, 1987, pág. 241. La hermenéutica legal, es decir, el proceso mediante el cual se interpretan las leyes, tiene el propósito de precisar qué es lo que ha querido decir el legislador. Bernier y Cuevas Segarra, op. cit., pág. 241. Al realizar esa faena, no tenemos que necesariamente limitarnos al texto de la ley, sino que podemos auscultar el contexto de sus términos y cuál era la intención del legislador al aprobarla. Nevares-Muñiz, op. cit., págs. 109-110.
En lo atinente a la controversia legal que nos atañe, no existe ningún precepto constitucional que le imponga al *802Estado la obligación de fijar términos de prescripción para los delitos. En el ámbito penal, la figura jurídica de la prescripción tiene un origen puramente estatutario.
Acorde a lo intimado, enfocamos nuestra atención en las disposiciones del Código Penal de 2004 concernientes al asunto de la interpretación, y en aquellas relativas a los términos de prescripción.
El Art. 13 del Código Penal de 2004 (33 LPRA ant. sec. 4641) (Art. 13), establecía, en cuanto a la interpretación de las disposiciones del Código Penal,(16) lo siguiente:
Las palabras y frases se interpretarán según el contexto y el significado sancionado por el uso común y corriente.
Las voces usadas en este Código en el tiempo presente in-cluyen también el futuro; las usadas en el género masculino incluyen el femenino y el neutro, salvo los casos en que tal interpretación resulte absurda; el número singular incluye el plural y el plural incluye el singular.
Si el lenguaje empleado es susceptible de dos o más interpre-taciones, debe ser interpretado para adelantar los propósitos de este Código y del Artículo particular objeto de interpretación. (Enfasis nuestro).
Según la Dra. Dora Nevares-Muñiz, el primer párrafo de ese precepto legal adopta la interpretación gramatical y la interpretación declarativa. “La interpretación gramatical se refiere a que el juez habrá de examinar el significado *803gramatical de las palabras y la sintaxis de las oraciones en la ley. Si el análisis revela una interpretación clara ahí habrá de concluir la interpretación”. D. Nevares-Muñiz, Código Penal de Puerto Rico, San Juan, Ed. Inst. para el Desarrollo del Derecho, 2012, pág. 19. Por otro lado, mediante la interpretación declarativa el juez, al aplicar la disposición a la situación de hechos, busca establecer una correspondencia exacta entre la letra de la ley y el espíritu que la inspira. Íd.
En palabras de la doctora Nevares-Muñiz, el Art. 13 admite, además, la interpretación restrictiva, es decir, aquella en la que se limita el análisis al entendimiento estricto de las palabras de la ley por entenderse que son la única expresión de la voluntad del legislador, y la interpretación extensiva, esto es, la que equivale a interpretar los términos de la ley, según su espíritu y voluntad. Nevares-Muñiz, Código Penal de Puerto Rico, op. cit., pág. 19.
El Dr. Luis Ernesto Chiesa, por su parte, opina que debe descartarse el análisis restrictivo y extensivo. Sugiere, en su lugar, que corresponde enfocarse más bien en el significado razonable del texto en cuestión, en función tanto de la finalidad del derecho penal en su acepción amplia como del precepto específico que se interpreta. En su artículo titulado Derecho penal sustantivo reconoce que el tercer párrafo del Art. 13 provino de la See. 1.02(3) del Código Penal Modelo. Conforme a lo anterior, manifestó:
Resulta lógico, por tanto, concluir que el propósito del artí-culo 13 ha de ser el mismo que el de la sección 1.02(3) del Có-digo Penal Modelo: abolir la regla de interpretación restrictiva de los estatutos penales y sustituirla con la regla de interpreta-ción según el justo sentido de los términos. [...] [D]e conformidad con dicha regla, las reglas penales deben interpretarse de ma-nera que se adelanten los propósitos del derecho penal en general y de la disposición objeto de interpretación en particular, independientemente de si dicha interpretación es restrictiva o extensiva. L.E. Chiesa, Derecho penal sustantivo, 81 Rev. Jur. UPR 343, 358 (2012).
*804Reconocemos que uno de los principios cardinales de hermenéutica establece que a las disposiciones de una ley se le debe brindar la interpretación que valida el propósito que tuvo el legislador al aprobarla. Pueblo v. Martínez Rivera, supra, pág. 647. Aunque reiteradamente hemos afirmado que los estatutos penales deben ser inter-pretados restrictivamente en cuanto a lo que desfavorece al acusado y liberalmente en cuanto a lo que lo favorezca. Ello será en la medida en que lo permita el lenguaje de la ley y las circunstancias de su aplicación, así como el espíritu y la intención del estatuto. íd., págs. 647-648. Al adjudicar las controversias que nos son presentadas, debe-mos interpretar las leyes de forma tal que se cumpla cabalmente con la intención legislativa. Bernier y Cuevas Segarra, op. cit., págs. 241-242; Pueblo v. Zayas Rodríguez, 147 DPR 530 (1999).(17)
Es necesario tener presente, además, que el escrutinio de una disposición penal debe realizarse de manera integrada para evitar resultados absurdos. Boys and Girls Club v. Srio. de Hacienda, 179 DPR 746 (2010). “[L]a interpretación del estatuto penal no debe aislarse de las restantes disposiciones de la ley ni del ordenamiento penal, como tampoco de la realidad social donde surge y opera”. (Citas omitidas). Íd., pág. 756. Véase Pueblo v. Figueroa Pomales, 172 DPR 403, 417 (2007). Por ello, las leyes tienen que ser analizadas en consonancia con el propósito social que las inspira y en sintonía con la realidad y el problema humano que persiguen resolver. Pueblo v. Zayas Rodríguez, supra.
*805III
La controversia planteada mediante el presente recurso se reduce a determinar si el asesinato en segundo grado no prescribe.
En primer lugar, debemos afirmar que en este caso no solo la disposición legal en cuestión es clara en cuanto a que el delito de asesinato no prescribe, sin limitarlo a algún grado en particular, sino que interpretada a la luz de va-rias otras consideraciones se hace aún más evidente cuál fue la verdadera intención del legislador. Veamos.
Según apreciamos, el delito de asesinato, según tipificado en el Código Penal de 2004, así como en el vigente y los que le precedieron, es solo uno, pero dividido en grados.(18) Si recurrimos al propio Código Penal de 2004 para examinar cuál es la definición de asesinato, no hace-mos sino toparnos con el Art. 105, supra, que dispone que “asesinato” es “[d]ar muerte a un ser humano con intención de causársela”. Aun cuando a través de los códigos penales previos ha variado la terminología utilizada para definir el delito, consistentemente se ha mantenido un artículo donde éste se define y otras disposiciones separadas que establecen sus distintas gradaciones. Por lo tanto, cuando se colocó el delito de asesinato en el listado de delitos imprescriptibles comprendidos en el Art. 100 sin incluir nin-guna gradación, indudablemente se hizo en consideración al delito en general, según se encuentra codificado en el Art. 105 del Código Penal de 2004. Confirma esa conclusión el hecho de que el Art. 100 del Código Penal de 2004, además de incluir al asesinato como uno de los delitos que no prescriben, dispone, igualmente, que el “delito grave de primer grado” no prescribe. De ese modo, si la intención del legislador hubiese sido que solo el asesinato *806en primer grado no prescribiera, hubiese sido suficiente con establecer la no prescripción del delito grave de primer grado, clasificación que ampara el asesinato en primer grado.
Por otro lado, cabe señalar que el Código Penal de California, de donde surge nuestro Código Penal de 1902,(19) disponía en su Sec. 799 lo siguiente:
There is no limitation of time within which a prosecution for murder, the embezzlement of public moneys, and the falsification of public records must be commenced. Prosecution for murder may be commenced at any time after the death of the person killed, and for the embezzlement of public money or the falsification of public records, at any time after the discovery of the crime. (Enfasis nuestro). Cal. Penal sec. 799.
En el escolio de esta disposición legal se aclaró: “As against the crime of murder there is no limitation, whether it be of the first or second degree”. (Enfasis nuestro y cita omitida). íd. Además de lo intimado, existen otras conside-raciones que apoyan la decisión a la que hoy arribamos. Veamos.
*807El Art. 78 del Código Penal de 1974, el cual de igual modo proveía para la no prescripción del delito de asesinato,(20) fue enmendado por medio de la Ley Núm. 118-1996 (1996 (Parte 1) Leyes de Puerto Rico 529) a los fines de aumentar a diez años el término de prescripción de los delitos de conspiración y encubrimiento cuando estos se cometieran en relación al delito de asesinato en todas sus modalidades, (21) Uno de los propósitos de esa legislación fue “lograr un mayor número de convicciones contra delincuentes que han cometido asesinato”(22) (Énfasis nuestro). Por lo tanto, ¿cómo es posible que se extienda el término para procesar a los encubridores y conspiradores con el fin de que cooperen en el esclarecimiento del delito de asesinato y que el propio delito de asesinato prescriba antes? Sería un contrasentido afirmar que el Ministerio Público tiene diez (10) años para encausar a los conspiradores y encubri-dores con el fin de que “declaren en contra del actor principal en la comisión de delitos”, si a los cinco años ya el delito principal (asesinato) estuviera prescrito.(23)
*808Por otro lado, a pesar de que el Tribunal de Apelaciones se amparó en la Ley Núm. 338-2004 (2004 (Parte 2) Leyes de Puerto Rico 2353) (Ley Núm. 338) y en la Ley Núm. 221-2010 (2010 Leyes de Puerto Rico) (Ley Núm. 221), además del Art. 99 del Código Penal de 2004, para establecer que el asesinato en segundo grado prescribe a los cinco años, ninguna de estas legislaciones se aprobó con este propósito. El objetivo perseguido por la Ley Núm. 338 fue añadir una nueva modalidad al delito grave de segundo grado y establecer los delitos a los cuales le sería aplicable. De ese modo, estos delitos en particular quedaron comprendidos en la modalidad de segundo grado severo. Posteriormente, por medio de la Ley Núm. 221, se estableció el término de diez (10) años para efecto de la prescripción pero, claro está, esto solo con relación a aquellos delitos no excluidos por el Art. 100.(24) De este modo, la Comisión de lo Jurídico Penal y la Comisión de Seguridad Pública y Asuntos de la Judicatura del Senado de Puerto Rico dejaron manifiestamente claro en el Informe Positivo sobre el P. de la C. 4, el cual dio paso a la Ley Num. 221, que
[c\on la aprobación del P de la C.04, en nada se altera lo expresado en el Artículo 100 del Código Penal, en lo pertinente a los delitos que no prescriben. Por tanto, aquellos delitos cuya clasificación sea delito grave de segundo grado severo, que es-tán incluidos en el Artículo 100 del Código Penal, se regirán por el mismo. (Enfasis en el original). Informe Positivo sobre el P. de la C. 4, Comisión de lo Jurídico Penal y la Comisión de Seguridad Pública y Asuntos de la Judicatura del Senado de Puerto Rico, 11 de noviembre de 2010, pág. 9.
En el Análisis Editorial del Art. 99 del Código Penal de 2004 realizado por la Dra. Dora Nevares-Muñiz, ésta aclara que la prescripción es “causa de extinción de la acción penal, excepto cuando se trate de un delito imprescriptible”. (Enfasis nuestro). Nevares-Muñiz, Código Penal de Puerto Rico, op. cit., pág. 135.
*809AI utilizar la Ley Núm. 338 y el Art. 99 del Código Penal de 2004 para resolver que el asesinato en segundo grado prescribe, el foro apelativo intermedio razonó que mediante la Ley Núm. 338 se convirtió ese delito en uno de segundo grado severo y que, aunque posteriormente se estableció que los delitos de segundo grado severo prescriben a los diez años (Ley Núm. 221), el término prescriptivo aplicable era el de cinco años, vigente al momento de los hechos (Art. 99). ¿Podría el recurrido argumentar lo mismo, por ejemplo, contra el secuestro de menores, el cual también fue clasificado como un delito de segundo grado severo mediante esa legislación, pero de igual modo es imprescriptible según el Art. 100? Debe quedar claro que aunque la Ley Núm. 221 podía asignarle un término prescriptivo a este tipo de delitos, esto únicamente era viable para aquellos que no estuvieran previamente excluidos del Art. 99, según el Art. 100.
Conforme a lo intimado, resolvemos que el foro recurrido erró en su análisis de la legislación aplicable. El primer paso es necesariamente evaluar si, conforme al Art. 100, el delito prescribe o no. Solamente si se determina que el delito en cuestión no es uno de los imprescriptibles, procede recurrir al Art. 99. Es decir, el análisis según el Art. 99 solo se emplea para aquellos delitos que sí prescriben.
Finalmente, no podemos obviar en nuestro análisis que razones de orden público han llevado a nuestros legisladores a establecer la no prescripción de algunos delitos por constituir una afrenta a la sociedad. Es por ello que en cada Código Penal que ha regido en nuestra Isla desde 1902 hasta el presente, se ha dispuesto que el delito de asesinato no prescribe. Valga mencionar que en reconocimiento de la gravedad del delito de asesinato en segundo grado en la Ley Núm. 338, se le reclasificó como un delito grave de segundo grado severo(25) y se le fijó una pena ma*810yor, pues se estimó como uno de los “delitos cuya comisión evidencia un claro menosprecio por la vida, el bienestar y la seguridad de otros seres humanos”. (Enfasis nuestro). Exposición de Motivos de la Ley Núm. 338, supra.
De la discusión que antecede surge que, en nuestra interpretación del Art. 100, tanto si recurrimos al significado del término “asesinato”, tal cual se encuentra plasmado en esa disposición legal, como si lo analizamos en el contexto de otras legislaciones pertinentes, así como en el interés social que se procura proteger, llegamos a la conclusión de que el asesinato en segundo grado no prescribe.
IV
Por los fundamentos intimados, revocamos la Sentencia del Tribunal de Apelaciones de 20 de mayo de 2014 y resol-vemos que, tanto según el Código Penal de 2004 como por el Código Penal de 2012 vigente, el asesinato en segundo grado no prescribe.(26)

Se dictará Sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez y la Juez Aso-ciada Señora Rodríguez Rodríguez concurrieron sin opi-nión escrita. El Juez Asociado Señor Estrella Martínez emitió una opinión concurrente.
*811— O —

 33 LPRA ant. see. 4629 et seq.


 33 LPRA ant. sec. 4728.


 33 LPRA ant. sec. 4734.


 25 LPRA sec. 458c.


 Las tres acusaciones fueron presentadas por el Ministerio Público el 27 de febrero de 2014.


 Las denuncias se presentaron el 11 de octubre de 2013.


 33 LPRA ant. sec. 4727(a).


 El Art. 105 del Código Penal de 2004 dispone: “Asesinato es dar muerte a un ser humano con intención de causársela”. 33 LPRA sec. 4733 (ed. 2010).


 Cabe señalar que aunque las provisiones del ya derogado Código Penal de 2004 son las aplicables a los hechos presentes en el recurso de epígrafe, nuestros pronunciamientos en esta Opinión aplican de igual forma al amparo del nuevo Có-digo Penal de 2012 por tratarse de disposiciones similares.


 El asesinato, como delito autónomo, fue regulado por primera vez por el Código Penal Español de 1870, aplicado a nuestra jurisdicción a partir de 1879 me-diante el Real Decreto de 23 de mayo del mismo año. “La figura delictiva equivalente a lo que se conoce en la tradición anglosajona como asesinato en segundo grado, esto es, la modalidad no agravada sería el homicidio”. (Escolio omitido). J. Granados Peña, El delito de asesinato en segundo grado entre el homicidio involuntario y el preterintencional: comentarios en torno a la propuesta de revisión del Código Penal de Puerto Rico, 61 (Núm. 3) Rev. Jur. UPR 361, 365 (1992).


 La división en grados del delito de asesinato, introducida en nuestro orde-namiento jurídico a partir del Código Penal de 1902, se adoptó de la Ley de Homicidios de 1794 del estado de Pennsylvania. D. Nevares-Muñiz, Código Penal de Puerto Rico, San Juan, Ed. Inst, para el Desarrollo del Derecho, 2012, pág. 145. Granados Peña, supra, pág. 368. Véase, además, Pueblo v. Concepción Guerra, 194 DPR 291 (2015).


 De hecho, lo que se conocía como el delito de “homicidio” en el Código Penal de 1974 (Art. 85) pasó a ser “asesinato atenuado” en el Código Penal de 2004 (Art. 108) por el elemento de la intención. En el Informe sobre el P. del S. 2302 sometido por la Comisión de lo Jurídico ante el Senado de Puerto Rico el 22 de junio de 2003, citando a la Academia Puertorriqueña de Jurisprudencia y Legislación, se señaló al respecto:
“La verdadera naturaleza de esta clase de muertes es la de ser asesinatos ate-nuados por las circunstancias de súbita pendencia o arrebato de cólera. Si exigen, como así es, la intención de matar —de otro modo serían homicidios involuntarios— caben en la definición de asesinato del Artículo 105”. (Enfasis suplido).


 Los Códigos Penales de 1902 y 1974, los cuales rigieron en nuestro ordena-miento jurídico previo al Código Penal de 2004, tipificaron el delito de asesinato en los términos siguientes:

“Código Penal de 1902

“Art. 199— Asesinato es dar muerte ilegal, [a] un ser humano, con malicia y premeditación”.
“Art. 201— Todo asesinato perpetrado por medio de veneno, acecho, [o] tortura, y toda clase de muerte alevosa, deliberada y premeditada, [o] cometida al perpe-trarse [o] intentarse algún incendio de morada, rapto, robo, asalto, [o] mutilación, constituye asesinato de primer grado; siendo de segundo grado todos los demás”. 33 LPRA sees. 631 y 633 (ed. 1969), respectivamente.

“Código Penal de 1974

“Art. 81—Asesinato es dar muerte a un ser humano con malicia premeditada”.
“Art. 82— Todo asesinato perpetrado por medio de veneno, acecho o tortura, y toda clase de muerte alevosa, deliberada y premeditada, o cometida al perpetrarse o intentarse algún incendio de morada, violación, sodomía, robo, escalamiento, secues-tro, estragos, o mutilación constituye asesinato en primer grado, siendo de segundo grado todos los demás.” 33 LPRA secs. 4001 y 4002 (ed. 2001), respectivamente.


 La prescripción se incorporó como causa de extinción de la acción penal en el Art. 77 del Código Penal de 1974 por virtud de la Ley Núm. 101 de 4 de junio de 1980, únicamente con relación a aquellos delitos cometidos a partir de 3 de marzo de 1981. Respecto a los delitos cometidos con anterioridad al 3 de marzo de 1981, la prescripción era causa de desestimación del pliego acusatorio a base de la Regla 64m de Procedimiento Criminal, por lo que si no se alegaba oportunamente, se renunciaba. En el Código Penal de 2004 se mantuvo como causal de extinción de la acción penal. D. Nevares-Muñiz e Y. Sierra Ramos, Extinción de las acciones y de las penas y de la prescripción, Documento de Trabajo, Revisión del Código Penal, Comi-sión de lo Jurídico, Senado de Puerto Rico, mayo de 2002.


 Específicamente, el Código Penal de 2012 enuncia en su Art. 81 lo siguiente:
“En los siguientes delitos la acción penal no prescribe: genocidio, crimen de lesa humanidad, asesinato, secuestro y secuestro de menores, malversación de fondos públicos, falsificación de documentos públicos, y todo delito grave tipificado en este Código o en ley especial cometido por un funcionario o empleado público en el des-empeño de la función pública”. 33 LPRA see. 5133.


 El Código Penal de 2012, vigente, mantuvo esencialmente estos principios, pero dividió las disposiciones relativas a la interpretación en dos artículos, que dis-ponen:

“Sec. 5012. Interpretación de palabras y frases

“Las palabras y frases se interpretarán según el contexto y el significado san-cionado por el uso común y corriente.
“Las voces usadas en este Código en el tiempo presente incluyen también el futuro; las usadas en el género masculino incluyen el femenino y el neutro, salvo los casos en que tal interpretación resulte absurda; el número singular incluye el plural y el plural incluye el singular.

“Sec. 5013. Alcance de la interpretación

“Si el lenguaje empleado en un estatuto es susceptible de dos o más interpreta-ciones, debe ser interpretado para adelantar los principios establecidos en este Có-digo y la protección del bien tutelado en el artículo particular objeto de interpreta-ción, pero siempre tomando como base el principio de responsabilidad penal.” Arts. 12-13 del Código Penal de 2012 (33 LPRA secs. 5012-5013).


 El texto del Art. 13 del Código Penal de 2004, según redactado, hace vincu-lante la jurisprudencia que se produjo mediante el Código Penal de 1974, el cual igualmente admitía la interpretación restrictiva y la extensiva en tanto y en cuanto correspondiera a la intención legislativa.


 Véase, por ejemplo, Pueblo v. Rivera Alicea, 125 DPR 37, 44 (1989), donde expresamos: “El asesinato constituye un solo delito —dar muerte a un ser humano con malicia premeditada, [...]— que se divide en grados en atención a la perversidad demostrada por el acusado al cometer el acto y al sólo efecto de la imposición de la pena”. (Énfasis en el original suprimido, énfasis suplido y citas omitidas).


 Como mencionamos, nuestro Código Penal de 1902 fue prácticamente una traducción al español del Código Penal de California, edición de 1873, actualizado al 1901. A partir del Código Penal de 1902, todos los códigos penales que han regido en nuestro ordenamiento jurídico han establecido, de igual manera, que el delito de asesinato no prescribe. Véanse, al respecto, el Art. 77 del Código Penal de 1902 (33 LPRA sec. 231 (ed. 1969)), el Art. 78 del Código Penal de 1974 (33 LPRA ant. sec. 3412 (ed. 2001)), el Art. 100 del Código Penal de 2004 (33 LPRA ant. sec. 4728) y el Art. 88 del Código Penal de 2012 (33 LPRA sec. 5133), los cuales citamos a continuación, en su parte pertinente:
Art. 77 del Código Penal de 1902:
“Podrá ejercitarse la acción penal en cualquier tiempo, sin limitación, por los delitos de asesinato o malversación de caudales del erario y falsificación de documentos públicos”. (Énfasis nuestro).
Art. 78 del Código Penal de 1974:
“La acción penal prescribirá:
“(a) A los cinco (5) años en los delitos graves, salvo los delitos de asesinato, malversación de fondos públicos, secuestro, robo de niños y falsificación de documentos públicos que no prescriben”. (Énfasis nuestro).
Art. 100 del Código Penal de 2004:
“En los siguientes delitos la acción penal no prescribe', delito grave de primer grado, genocidio, crimen de lesa humanidad, asesinato [...]”. (Énfasis nuestro).
Art. 88 del Código Penal de 2012:
“En los siguientes delitos la acción penal no prescribe', genocidio, crimen de lesa humanidad, asesinato [...]”. (Énfasis nuestro).


 Del mismo modo disponía que los delitos graves prescribían a los cinco años.


 La disposición relativa al término prescriptivo de diez años en cuanto a los delitos de encubrimiento y conspiración cuando los mismos se cometan en relación al delito de asesinato en todas sus modalidades se mantuvo vigente en el Código Penal de 2004.


 En la Exposición de Motivos de la Ley Núm. 118-1996 se establece:
“En la interminable lucha contra el crimen el ministerio público utiliza los re-cursos disponibles a su alcance para lograr las convicciones necesarias. Uno de esos mecanismos es lograr que los coautores y encubridores declaren contra los autores principales o sujetos activos en la comisión de delitos graves.
[[Image here]]
“[...] La medida ayuda a combatir la criminalidad permitiendo al estado mayor flexibilidad en completar las investigaciones inconclusas al ampliar el término pres-criptivo a diez (10) años, permitiendo a su vez al ministerio público procesar a los conspiradores y encubridores por un tiempo mayor. De esta forma, los fiscales podrán tener a su disposición la alternativa de utilizar a los propios conspiradores y encu-bridores en el esclarecimiento de los casos”. (Enfasis nuestro). 1996 Leyes de Puerto Rico 529-530.


 Es menester mencionar que posterior a la comisión de los hechos imputados el término prescriptivo para los delitos graves de segundo grado severo fue aumentado a diez años mediante la Ley Núm. 221-2010 (2010 Leyes de Puerto Rico 1348). Entendemos, no obstante, que igualmente sería un contrasentido establecer que los delitos de encubrimiento y conspiración, cuando se cometan en relación al delito de asesinato en todas sus modalidades, tengan el mismo término prescriptivo que el propio delito de asesinato en segundo grado.


 Valga aclarar que, además del asesinato en segundo grado, existen otros delitos dentro de la modalidad de segundo grado severo que tampoco prescriben.


 También se ubicaron bajo esta modalidad las convicciones por los delitos de agresión sexual, secuestro agravado, secuestro de menores y robo agravado. Véase Ley Núm. 338-2004 (2004 (Parte 2) Leyes de Puerto Rico 2355).


 El 11 de septiembre de 2014, el recurrido nos solicitó la desestimación del recurso de epígrafe por falta de jurisdicción. Alegó que éste es prematuro por haberse presentado antes de que el Tribunal de Apelaciones notificara su determinación en tomo a una moción de reconsideración sometida por la peticionaria. No obstante, cabe aclarar que la aludida moción de reconsideración fue presentada tardíamente, por lo que no interrumpió el término para apelar. Puesto que la Sentencia del Tribunal de Apelaciones que estamos revisando fue dictada el 20 de mayo de 2014 y notificada al día siguiente, y que la peticionaria presentó el recurso de epígrafe ante nos el 20 de junio de 2014, éste fue sometido en el término reglamentario. A base de lo anterior, declaramos “no ha lugar” la moción de desestimación sometida por elrecurrido.